In re National Tea Co.;—Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “O”, No. 412-518; to the Court of Appeal, Fifth Circuit, No. 92-CW-0256.
Granted. Case remanded to the district court for an evidentiary hearing to determine the good faith amount of damages in dispute before ruling on defendant’s right to a trial by jury. Cambridge Corner Corp. v. Menard, 525 So.2d 527 (La.1988).
LEMMON, J., concurs in the order, but notes his opinion that plaintiff’s willingness to stipulate to limit his recovery to less than $20,000 should bear heavily on the determination of good faith.